  Exhibit 10(f)(8)  

NQSO – NED ANNUAL GRANT
NQXXXX- XX

STOCK OPTION AGREEMENT
PURSUANT TO THE
COMTECH TELECOMMUNICATIONS CORP.
2000 STOCK INCENTIVE PLAN

Dear [Director Name]:

Preliminary Statement

                                As a non-employee director of Comtech
Telecommunications Corp. (the “Company”), you were automatically granted on
[Date] (the “Grant Date”), pursuant to the terms of The Comtech
Telecommunications Corp. 2000 Stock Incentive Plan (the “Plan”), a non-qualified
stock option (the “Option”) to purchase the number of shares of the Company’s
common stock, $.10 par value per share (the “Common Stock”), set forth below.

The terms of the grant are as follows:

                                1.         Tax Matters. The Option granted
hereby is a non-qualified stock option. No part of the Option granted hereby is
intended to qualify as an “incentive stock option” under Section 422 of the
Internal Revenue Code of 1986, as amended (the “Code”).

                                2.         Grant of Option. Subject in all
respects to the Plan and the terms and conditions set forth herein and therein,
you are hereby granted an Option to purchase from the Company [# of options]
shares of Common Stock at a price per share of $[Price] (the “Option Price”).

                                3.         Exercise. The Option shall become
exercisable in installments over a three (3) year period, commencing on the
Grant Date, at the rate of 25% effective on the first and second anniversaries
of the Grant Date and 50% on the third anniversary of the Grant Date (each, a
“Vesting Date”), which shall be cumulative; provided that you have not incurred
a Termination of Directorship prior to the applicable Vesting Date. To the
extent that the Option has become vested and exercisable with respect to a
percentage of shares of Common Stock granted as provided above, the Option may
thereafter be exercised by you, in whole or in part, at any time or from time to
time prior to the expiration of the Option as provided herein and in accordance
with Section 13.4(d) of the Plan, to the extent permitted by law, including,
without limitation, the filing of such written form of exercise notice, if any,
as may be required by the Committee and payment in full of the Option Price
multiplied by the number of shares of Common Stock so exercised. Upon expiration
of the Option, the Option shall be canceled and no longer exercisable.

                                There shall be no proportionate or partial
vesting in the periods prior to each Vesting Date and all vesting shall occur
only on the appropriate Vesting Date.

                                To the extent this Option is not vested upon
your Termination of Directorship, the Option shall, upon such Termination of
Directorship, be non-exercisable and shall be canceled. Notwithstanding the
foregoing, upon the occurrence of your death or a Change in Control (as defined
in the Plan) prior to your Termination of Directorship, the Option shall
immediately become exercisable with respect to all Common Stock subject thereto,
regardless of whether the Option has vested with respect to such Common Stock.




 

--------------------------------------------------------------------------------




                                4.         Option Term. Unless terminated
earlier as provided below or otherwise pursuant to the terms of the Plan, the
Option shall expire five (5) years after the Grant Date.

                                5.         Termination. Subject to Section 4
above and the terms of the Plan, the Option, to the extent vested at the time of
your Termination of Directorship, shall remain exercisable as follows:

                                (a)        In the event of your Termination of
Directorship by reason of your death, disability, resignation, failure to stand
for reelection or failure to be reelected or otherwise, the Option, to the
extent exercisable and not exercised, shall remain exercisable to the extent
exercisable on the date of your Termination of Directorship (or in the case of
death, by your estate or by the person given authority to exercise such Options
by your will or by operation of law) at any time prior to the expiration of the
stated term of such Option.

                                (b)        Except as provided in (a) above, in
the event of your Termination of Directorship for any reason or no reason
whatsoever, no Option that was not exercisable as of the date of Termination of
Directorship shall thereafter become exercisable upon Termination of
Directorship and such Option shall terminate and become null and void upon such
Termination of Directorship.

                                (c)        In the event your Termination of
Directorship is for Cause, all Options held by you shall thereupon terminate and
expire as of the date of termination.

                                6.        Restriction on Transfer of Option. The
Option granted hereby is not transferable other than by will or by the laws of
descent and distribution and during your lifetime may be exercised only by you.
In addition, the Option shall not be assigned, negotiated, pledged or
hypothecated in any way (whether by operation of law or otherwise), and the
Option shall not be subject to execution, attachment or similar process. Upon
any attempt to transfer, assign, negotiate, pledge or hypothecate the Option or
in the event of any levy upon the Option by reason of any execution, attachment
or similar process contrary to the provisions hereof, the Option shall
immediately become null and void.

                                7.        Rights as a Stockholder. You shall
have no rights as a stockholder with respect to any shares covered by the Option
unless and until you have become the holder of record of the shares.

                                8.       Provisions of Plan Control. This grant
is subject to all the terms, conditions and provisions of the Plan, including,
without limitation, the amendment provisions thereof, and to such rules,
regulations and interpretations relating to the Plan as may be adopted by the
Board of Directors of the Company and as may be in effect from time to time. Any
capitalized term used but not defined herein shall have the meaning ascribed to
such term in the Plan. The Plan is incorporated herein by reference. If and to
the extent that this grant conflicts or is inconsistent with the terms,
conditions and provisions of the Plan, the Plan shall control, and this grant
shall be deemed to be modified accordingly.

                                9.         Notices. Any notice or communication
given hereunder shall be in writing and shall be deemed to have been duly given
when delivered in person, or by United States mail, to the appropriate party at
the address set forth below (or such other address as the party shall from time
to time specify):




2

--------------------------------------------------------------------------------




                                If to the Company, to:

 

  Comtech Telecommunications Corp.
68 South Service Road, Suite 230
Melville, NY 11747
Attention: Secretary

 

                                If to you, to the address indicated after your
signature at the end of this Agreement.

                                10.      Right to Terminate Directorship.
Neither the Plan nor the grant or exercise of any Option hereunder shall impose
any obligations on the Company and/or the stockholders of the Company to retain
you as a director, nor shall it impose any obligation on your part to remain as
a director of the Company.

                                IN WITNESS WHEREOF, the parties have executed
this Agreement on the date and year first above written.

 

    COMTECH TELECOMMUNICATIONS CORP. [Director’s Signature]     Social Security
No.             By:  ___________________________________ Home Address:    
        Authorized Officer   Street               City           State         
Zip Code    




3

--------------------------------------------------------------------------------